Name: Commission Regulation (EC) No 2677/94 of 3 November 1994 amending Regulation (EEC) No 2699/93 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: animal product;  Europe;  political geography;  tariff policy
 Date Published: nan

 4. 11 . 94 Official Journal of the European Communities No L 285/9 COMMISSION REGULATION (EC) No 2677/94 of 3 November 1994 amending Regulation (EEC) No 2699/93 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Article 1 Regulation (EEC) No 2699/93 is hereby amended as follows : 1 . in Article 2 ( 1 ), the following sentence is added : 'However, the quantities provided for in Annex I for the period 1 January to 30 June 1995 for groups 4 and 7 shall be distributed in equal proportions over each of the two quarters in that period.' ; 2. Part A to Annex I is replaced by Part A of Annex I to this Regulation. Whereas the Europe Agreement establishing an associa ­ tion between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (2), was signed in Brussels on 16 December 1991 : Whereas, as a result of an Agreement in the form of an exchange of letters between the European Community and the Republic of Hungary (3) signed on 26 October 1994, Annexes Villa, IXb and Xb to the Europe Agree ­ ment were amended with effect from 1 November 1994 ; whereas, therefore, Annex IA to Commission Regulation (EEC) No 2699/93 (4), as amended by Regulation (EC) No 3549/93 (*), should be amended and provision should be made for transitional measures for imports of the products concerned by those amendments ; Article 2 For products falling within groups 1 and 2 referred to in Annex I and imported after 1 November 1994 covered by import licences issued pursuant to Regulation (EEC) No 2699/93 in accordance with Article 2 at a rate of reduc ­ tion of the levy of 50 %, amounts paid in excess shall be refunded to the operators concerned. Article 3 The quantities distributed for the quarter from 1 October to 31 December 1994 as well as the quantities available for the quarter from 1 January to 31 March 1995 appear in Annex II to this Regulation . Whereas the import licences for the quantities available for the period from 1 July 1994 to 31 December 1994 have already been issued on the basis of Regulation (EEC) No 2699/93 ; whereas, in order to ensure a smooth transi ­ tion to the new provisions and to ensure that the quanti ­ ties covered by those licences, imported with effect from 1 November 1994, benefit from the increase to 60 % of the reduction in the rate of levy, provision should be made for amounts paid in excess to be refunded ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1994. (&gt;) OJ No L 319 , 21 . 12. 1993, p. 1 . (2) OJ No L 347, 31 . 12. 1993, p. 2. (3) Not yet published in the Official Journal. (4) OJ No L 245, 1 . 10 . 1993, p. 88 . H OJ No L 324, 24. 12. 1993, p . 8 . No L 285/10 Official Journal of the European Communities 4. 11 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1994. For the Commission Rene STEICHEN Member of the Commission 4. 11 . 94 Official Journal of the European Communities No L 285/11 ANNEX I 'A. Products originating in the Republic of Hungary 1 . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 0207 10 51 850 910 970 0207 10 55 0207 23 11 0207 10 59 0207 23 19 2 ex 0207 39 55 (a) 850 910 970 ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77 (a) ex 0207 43 63 (a) 3 020710 71 15 000 16 100 17 300 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) 4 0207 10 15 14 000 former New distribution 0207 21 10 distribution of which 1 January 0207 10 19 15 000 to 30 June 1995 0207 21 90 5 0207 39 21 4 400 4 700 &gt; 4:20220 (15 382,8) 21 340 0207 41 41 6 0207 39 23 5 050 5 450 0207 41 51 7 0207 39 11 4 000 4 300 7 700 5 550 8 400 0207 41 10 8 0207 39 41 1 800 1 900 2 050 0207 42 41 9 0207 39 31 1 800 1 900 2 050 0207 42 10 10 ex 0407 00 1 250 1 350 1 450 11 0408 91 10 250 270 290 (a) Ducks in pieces. (b) Geese in pieces.' No L 285/12 Official Journal of the European Communities 4. 11 . 94 ANNEX II (in tonnesj Country GroupNo Quantities granted Quantities available From 1 October to 31 December 1994 1994 From 1 January to 31 March 1995 Hungary 1 318,50 136,50 2 227,50 227,50 4 506,13 1 5 702,56 \ 4:7691,40 6 759,25 J 7 1 075,00 2 775,00 8 307,81 838,44 9 475,00 475,00 10 0,00 1 012,50 11 0,00 202,50 Poland 12 420,00 180,00 14 0,00 2437,50 15 0,00 3 412,50 16 100,00 875,00 17 0,00 1 050,00 18 0,00 150,00 Czech Republic 19 70,00 30,00 21 288,44 770,31 22 0,00 667,50 23 0,00 1 545,00 24 0,00 144,00 25 316,00 2 798,38 26 0,00 187,50 27 0,00 1 380,00 Slovak Republic 28 0,00 127,50 30 0,00 986,00 31 0,00 433,50 32 0,00 544,00 33 0,00 357,00 34 0,00 1 929,50 35 0,00 110,50 36 0,00 773,50